Title: James Madison to Ebenezer B. Williston, 29 December 1828
From: Madison, James
To: Williston, Ebenezer Bancroft


                        
                            
                                Dr. S.
                            
                            
                                
                                    
                                
                                Decr 29. 1828
                            
                        
                        I have recd. yr. letter of the 24th inclosing the prospectus of a work you are about to publish. Havg found
                            it convt. especially at my advanced age, to reduce rather extend my subscriptions of every sort, I must offer this as
                            an explanation for not complying with your request, I offer at the same time my thanks for the intended favor you intimate,
                            which under existing circumstances, it will be most accep[t]able to him not to impose on you.
                        With my good wishes for the success of yr undertaking, the value of wch I can not doubt, I beg you to
                            accept the expression of my friendly respects
                        
                            
                                
                            
                        
                    